DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Biedermann (U.S. Patent 7,972,364) discloses a device comprising a driving instrument (50; see Figures 6 and 7) having an inner drive shaft (52) with an inner driver tip (55) and an outer drive shaft (51) with an outer drive tip (53), an anchor (see Figure 1), and a fastener (see Figure 1). Biedermann further discloses a method of using the device comprising the steps of positioning the fastener at least partially within the anchor (column 4 lines 37-40), using the instrument to transfer torque to the outer drive tip and rotate an outer component (31) of the fastener relative to the anchor (column 4 lines 40-48), positioning the instrument in a configuration in which the outer drive tip is engaged with a drive feature (37) of the outer component of the fastener and the inner drive tip is engage with a drive feature (43) of the inner component of the fastener (for example see Figures 7 and 9), and rotating the inner drive shaft to rotate the inner component of the fastener relative to the outer component of the fastener and relative to the anchor (column 4 lines 28-32 and 49-53). Biedermann fails to disclose the method wherein the transferring torque to the outer drive tip includes rotating the inner driver shaft and the method further comprising the step of positioning the instrument in a first configuration in which the outer drive tip is engaged with the drive feature of the outer . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775